 1

 2

 3

 4
                             IN THE UNITED STATES DISTRICT COURT
 5
                           FOR THE EASTERN DISTRICT OF CALIFORNIA
 6

 7

 8   LOUIS ACOSTA,                                        Case No. 1:20-cv-01209-DAD-EPG-PC
 9                                         Plaintiff, ORDER GRANTING DEFENDANTS’ EX
                                                      PARTE APPLICATION FOR
10                  v.                                EXTENSION OF TIME TO RESPOND
11                                                        (ECF No. 28)
     CALIFORNIA DEPARTMENT OF
12   CORRECTIONS AND
     REHABILITATION, et al.,
13
                                        Defendants.
14

15         Defendants McNeal, Montoya, and Moore have filed an ex parte application for extension

16   of time in which to respond to the First Amended Complaint. Having considered the application,

17   the Court finds good cause to grant such extension request.

18         Accordingly, IT IS HEREBY ORDERED THAT:

19         1. Defendants’ request for an extension of time (ECF No. 28) is granted; and

20         2. Defendants shall file their responsive pleading within twenty-eight days of service of
21            the Court’s ruling on the pending Findings and Recommendations recommending that

22            Plaintiff’s motion for leave to amend be granted (ECF No. 26).

23
     IT IS SO ORDERED.
24

25      Dated:     July 15, 2021                               /s/
26                                                        UNITED STATES MAGISTRATE JUDGE

27

28

                                                      1
